United States Court of Appeals
                                                                          Fifth Circuit
                  IN THE UNITED STATES COURT OF APPEALS                FILED
                          FOR THE FIFTH CIRCUIT                      April 15, 2005
                          _____________________
                                                                Charles R. Fulbruge III
                               No. 04-51411                             Clerk
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
ELEAZAR ALCAYAGA-MALDONADO
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                           3:04-CR-1563-ALL-KC
                          ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand the case to district court for resentencing in light of

the Supreme Court's opinion in Booker and this Court's opinion in

Mares is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand

is DISMISSED AS MOOT.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.